Case 3:18-bk-03009-.]AF Doc 41 Filed 12/05/18 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FL()RIDA
JACKSONVILLE DIVISION
Www.flmb.uscourts.gov

lN RE: CASE NO.: 3:18-bk-03009-JAF

Chapter.: 13
Cedric Jermil Jones and

Cheryle Kimberly Jones,
Debtor.

 

NOTICE OF CHANGE OF ADDRESS

Debtor Cedric Jermil Jones and Cheryle Kimberly Jones by and through their
undersigned attorney states:

l. The correct address is 3723 Juliet Leia Circle South, Jacksonville, FL
32218.

DATED this M day ofDecember, 2018.

/s/ Gerald B. Stewart, Esq
GERALD B. STEWART, ESQ
Florida Bar No.: 285412

24 N. l\/Iarket Street, Suite 402
Jacksonville, FL 32202
904.353.8876

904.356.2776 (Facsirnile)
Stewartlaw7272@gmail.com
All‘<)rneyfor Deblor.s'

CERTlFICATE OF SERVICE
l/WE HEREBY CERTlFY that a copy ot`the foregoing has been furnished to Douglas W.
Neway, Chapter 13 Standing Trustee, PO Box 4308, Jacl<sonville, FL 32201; Assistant U.S. Trusteeq
Ot`lice ot`the United States Trustee, George C Young Federal Building, 400 West Washington Street, Suite
l 100 Orlando. FL. 32801; and to all lnterest parties as listed on the attached current matrix via U.S. l\/lail

and electronic Cl\/l/ECF system this, this 4th day of December, 2018.

/s/ Gerald B. Stewart, Esq
ATT()RNEY

CaSe 3218-bl<-03009-.]AF DOC 41 Filed 12/05/18

Label Matrix for local noticing
113A-3

Case 3 lS-bk-03009-JAF

Middle District of Florida
Jacksonville

Tue Dec 4 16:38:09 EST 2018

Mercedes-Benz Financial Services USA LLC
c/o Ed Gezel

Bk Servicing, LLC

PO Box 131265

Roseville, MN 55113-0011

(p)cAPITAL oNE
PO BOX 30285
sALT LAKE cm uT 84130-0285

Duval County Tax Collector
231 Forsyth St. #130
Jacksonville FL 32202-3380

Mercedes Benz Financial
PO Box 685
Roanoke, Texas 76262~0685

Navy FCU
820 Follin Ln Se
Vienna, VA 22180-4907

chen Loan Servicing L
1661 Worthington R
West Palm Beach , Florida 33409-6493

US Deptartment of Education/Great Lakes
Po Box 7860
Madison, WI 53707-7860

Gerald B Stewart +

Law Office of Gerald B. Stewart
24 North Market Street

Suite 402

Jacksonville, FL 32202-2848

Cedric Jermil Jones
12259 Emblem Ct.
Jacksonville, FL 32218-0842

U.S. Bank National Association, as Trustee,
Robertson, Anschutz & Schneid, P.L.

6409 Congress Ave., Suite 100

Boca Raton, FL 33487-2853

Capital One/Midland Funding, LLC
PO Box 2001
Warren, MI 48090-2001

FedLoan Servicing
Pob 60610
Harrisburg, PA 17106-0610

Mercedes-Benz Financial Services
P.o. Box 961
Roanoke, TX 76262-0961

Navy FCU
Po Box 3700
Merrifield, VA 22119-3700

Pionr Midctr
4700 Belleview Ave Ste 3
Kansas City, MO 64112-1378

(p)VYSTAR CREDIT UNION
PO BOX 45085
JACKSONVILLE FL 32232~5085

United States Trustee - JAX 13/7 +
Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

Page 2 of 3

Cheryle Kimberly Jones
12259 Emblem Ct.
Jacksonville, FL 32218-0842

Amex
Po Box 297871
Fort Lauderdale, FL 33329-7871

Conifer Ridge HOA

c/o Crabtree Law Group, P.A.
8777 San Jose Boulevard
Building A, Ste 200
Jacksonville, FL 32217-4213

Florida Dept. of Revenue
Bankruptcy Unit

P.O. Box 6668

Tallahassee, FL 32314-6668

Midland Credit Management, Inc
2365 Northside Drive Ste 300
San Diego, CA 92108-2709

Navy Federal Credit Union
Po Box 3700
Merrifield, VA 22119-3700

Synchrony Bank
Po Box 965028
Orlando, FL 32896-5028

Gregory K. Crews +
8584 Arlington Expressway
Jacksonville, FL 32211-8003

Christopher P Salamone +

Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100
Boca Raton, FL 33487-2853

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank P. 2002 (g)(4).

Case 3:18-bk-O3009-.]AF Doc 41 Filed 12/05/18 Page 3 of 3

Capital One Vystar Credit Union
15000 Capital One Dr Po Box 45085
Richmond, VA 23238 Jacksonville, FL 32232

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Opploans/finwise End of Label Matrix
Mailable recipients 26
Bypassed recipients 1

Total 27

